FILED
                             NOT FOR PUBLICATION                            JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEGUNDO ALBERTO PALMA-                           No. 08-71121
CARRILLO, a.k.a. Segundo Palma-
Carrillo,                                        Agency No. A078-019-474

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Segundo Alberto Palma-Carrillo, a native and citizen of Peru, petitions pro

se for review of the Board of Immigration Appeals’ affirmance of an immigration

judge’s denial of his application for asylum, withholding of removal, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law and review for

substantial evidence factual findings. Husyev v. Mukasey, 528 F.3d 1172, 1177

(9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Palma-Carrillo established

extraordinary circumstances to excuse the untimely filing of his asylum

application. See 8 C.F.R. § 1208.4(a)(5); Toj-Culpatan v. Holder, 612 F.3d 1088,

1091-92 (9th Cir. 2010) (concluding that, separately or taken together, an asylum

applicant’s inability to speak English, his two-months in an immigration detention

center, and the transfer of his case were not “extraordinary circumstances” that

would excuse his excusing his untimely filing).

      Substantial evidence supports the agency’s denial of Palma-Carrillo’s

withholding of removal claim because the unfulfilled threats he received from

unidentified individuals connected with the Sendero Luminoso do not compel the

conclusion that he was persecuted or that it is more likely than not that he will be

persecuted. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005)

(finding no past persecution or well-founded fear of future persecution where

applicant “received only telephone or written threats, and never had a personal

confrontation with any of the people threatening him”).


                                           2                                    08-71121
      Finally, substantial evidence supports the agency’s denial of relief under

CAT because Palma-Carrillo failed to show it is more likely than not that he will

be tortured if returned to Peru. See Nuru v. Gonzales, 404 F.3d 1207, 1224 (9th

Cir. 2005) (explaining that “torture is more severe than persecution” and CAT

claims must satisfy a “more likely than not” burden of proof).

      PETITION FOR REVIEW DENIED.




                                         3                                    08-71121